

EXHIBIT 10.1
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (“Agreement”) is made as of the 26th day of
October 2006 by and between THE MIDLAND COMPANY, an Ohio corporation (the
“Corporation”), and the individual whose name appears on the signature page
hereof (such individual being referred to herein as the “Indemnified
Representative” and collectively with other individuals who may execute
substantially similar agreements as the “Indemnified Representatives”), with
reference to the following background:
 
A. The Indemnified Representative currently is serving as a director of the
Corporation, and may also be serving as, or may have previously served as, an
officer of the Corporation, and in such capacity or capacities, is rendering or
has rendered a valuable service to the Corporation.
 
B. Directors and officers of corporations are being increasingly subjected to
expensive and time-consuming litigation and other Proceedings (as hereafter
defined), including matters that traditionally would have been brought only
against such corporations or their subsidiaries. The Indemnified Representative
has been offered the protection afforded by this Agreement from such
Proceedings.
 
C. In recognition of the valuable services provided by the Indemnified
Representative, to induce the Indemnified Representative to continue to serve
the Corporation and in consideration for such continued service, and to assist
in the recruitment of qualified Directors in the future, the Corporation agrees
to indemnify as provided in Paragraph 2, and to advance expenses as provided in
Paragraph 4, to the Indemnified Representative upon the terms set forth herein.
The pledge to indemnify and to advance expenses shall be hereinafter
collectively referred to as the “Pledge of Indemnity”.
 
NOW, THEREFORE, in consideration of the foregoing premises, the Corporation and
the Indemnified Representative agree as follows:
 
1. Agreement to Serve. In consideration of the Corporation’s Pledge of
Indemnity, the Indemnified Representative agrees to serve or to continue to
serve in the Indemnified Capacity now or in the future; provided, however, that
this Agreement shall not be deemed either an employment contract or a commitment
to continue to provide services for a defined period. It is expressly understood
that the Pledge of Indemnity shall survive the voluntary or involuntary
termination of the Indemnified Representative’s service in an Indemnified
Capacity.
 
2. Indemnification.
 
(a) Except as provided in Section 3, the Corporation shall indemnify the
Indemnified Representative against any Liability (as hereafter defined) incurred
by the Indemnified Representative in connection with any Proceeding (as
hereafter defined) in which the Indemnified Representative may be involved as a
party or otherwise, by reason of the fact that the Indemnified Representative is
or was serving in an Indemnified Capacity (as hereafter defined), including,
without limitation, any Liability resulting from actual or alleged breach or
neglect of duty, error, misstatement or
 

 
 

--------------------------------------------------------------------------------

 

misleading statement, gross negligence, negligence, omission, act or failure to
act or act giving rise to strict or products liability, occurring any time
during the Indemnified Representative’s service in an Indemnified Capacity. If
the Indemnified Representative is entitled to indemnification in respect of a
portion, but not all, of any Liability, the Corporation shall indemnify the
Indemnified Representative to the maximum extent for such portion of any
Liability, with all uncertainties being resolved in favor of broader
indemnification.
 
(b) Notwithstanding the provisions of subsection (a), the Corporation shall not
indemnify the Indemnified Representative under this Agreement for any Liability
incurred in a Proceeding initiated (which shall not be deemed to include
counter-claims or affirmative defenses) or participated in as an intervenor or
amicus curiae by the Indemnified Representative unless such initiation of or
participation in the Proceeding is authorized, either before or after
commencement of the Proceeding, by the affirmative vote of a majority of the
Board of Directors of the Corporation in office. This subsection (b) does not
apply to reimbursement of expenses incurred in successfully prosecuting or
defending the rights granted to the Indemnified Representative by or pursuant to
this Agreement.
 
(c) As used in this Agreement:
 
(i) “Indemnified Capacity” means any and all past, present or future service by
an Indemnified Representative: (A) in one or more capacities as a director,
officer or employee of the Corporation, or, at the request of the Corporation
while serving as such a director, officer or employee, as a director, officer,
manager, employee, agent, fiduciary or trustee of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other entity or enterprise; or (B) in the capacity of an agent of the
Corporation if such capacity is designated as an “indemnified capacity” for
purposes of this Agreement by the Board of Directors of the Corporation;
 
(ii) “Liability” means any damage, judgment, amount paid in settlement, fine,
penalty, punitive damages, cost or expense of any nature (including, without
limitation, attorneys’ fees and disbursements) in any way associated with the
above, excise tax assessed with respect to an employee benefit plan, excise
taxes or penalties arising under the Employee Retirement Income Security Act of
1974 (“ERISA”), rules or orders of the Securities and Exchange Commission or
other federal or state acts, rules, notices, orders or regulations; and
 
(iii) “Proceeding” means any threatened, pending or completed action, suit,
appeal, or other proceeding of any nature, whether civil, criminal,
administrative or investigative, whether formal or informal, and whether brought
by or in the right of the Corporation, a class of its security holders, third
parties or otherwise.
 

 
2

--------------------------------------------------------------------------------

 

3. Exclusions.
 
(a) The Corporation shall not be liable under Section 2 of this Agreement to
make any indemnification payment in connection with any Liability incurred by
the Indemnified Representative and arising from acts or failures to act in which
the Indemnified Representative failed to act in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Corporation or, with respect to any criminal action or proceeding, had
reasonable cause to believe that his conduct was unlawful.
 
(b) Any fact, act or omission pertaining to any other director, officer,
employee or agent of the Corporation shall not be imputed to the Indemnified
Representative hereunder for the purposes of determining the applicability of
any exclusion set forth herein.
 
(c) The termination of a proceeding by judgment, order, settlement, conviction
or upon a plea of nolo contendere or its equivalent shall not, of itself, create
a presumption that the Indemnified Representative is not entitled to
indemnification under Section 2 of this Agreement.
 
(d) The Corporation shall not be liable under this Agreement to make any payment
if the making of such payment is expressly prohibited by applicable law or has
been finally determined in a final adjudication or otherwise to be unlawful.
 
4. Mandatory Advancement of Expenses. The Corporation shall pay any Liability
incurred in good faith by the Indemnified Representative in advance of the final
disposition of a Proceeding upon receipt of an undertaking by or on behalf of
the Indemnified Representative to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal that such Indemnified Representative is not entitled to
be indemnified under Section 2 of this Agreement or otherwise. The financial
ability of the Indemnified Representative to repay an advance shall not be a
prerequisite to the making of such advance. The advances to be made hereunder
shall be paid by the Corporation to or for the benefit of the Indemnified
Representative within twenty (20) days following delivery of a written request
therefor, accompanied by true and complete copies of invoices therefor, by the
Indemnified Representative to the Corporation. Any advances and undertakings to
repay pursuant to this Section 4 shall not be secured and shall not bear
interest.
 
5. Indemnification Procedure.
 
(a) The Indemnified Representative shall use such Indemnified Representative’s
best efforts promptly to notify the Secretary of the Corporation of the
commencement of any Proceeding or the occurrence of any event which might give
rise to a Liability under this Agreement, but the failure so to notify the
Corporation shall not relieve the Corporation of any liability which it may have
to the Indemnified Representative under this Agreement or otherwise.
 

 
3

--------------------------------------------------------------------------------

 

(b) The Corporation shall be entitled, upon notice to the Indemnified
Representative, to assume the defense of any such Proceeding with counsel
reasonably satisfactory to the Indemnified Representative involved in such
Proceeding, or a majority of the Indemnified Representatives involved in such
Proceeding if there be more than one. If the Corporation notifies the
Indemnified Representative of its election to defend the Proceeding, the
Corporation shall have no liability for the expenses (including attorneys’ fees)
of the Indemnified Representative incurred in connection with the defense of
such Proceeding subsequent to such notice, unless any of the following pertain:
(i) such expenses (including attorneys’ fees) have been authorized by the
Corporation; (ii) the Corporation shall not, in fact, have employed counsel
reasonably satisfactory to such Indemnified Representative or such majority of
Indemnified Representatives to assume the defense of such Proceeding; or (iii)
it shall have been determined pursuant to a final adjudication that the
Indemnified Representative was entitled to indemnification for such expenses
under this Agreement or otherwise. Notwithstanding the foregoing, the
Indemnified Representative may elect to retain counsel at the Indemnified
Representative’s own cost and expense to participate in the defense of such
Proceeding.
 
(c) Except with respect to criminal matters and injunctive or other non-monetary
relief, the Corporation shall not be required to obtain the consent of the
Indemnified Representative to the settlement of any Proceeding which the
Corporation has undertaken to defend if the Corporation assumes full and sole
responsibility for such settlement and the settlement grants the Indemnified
Representative an unqualified release in respect of all Liabilities at issue in
the Proceeding. The Corporation shall not be liable for any amount paid by an
Indemnified Representative in settlement of any Proceeding that is not defended
by the Corporation, unless the Corporation has consented in writing to such
settlement (which consent shall not be unreasonably withheld or delayed).
 
(d) Upon a payment to the Indemnified Representative under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of the Indemnified Representative to recover against any person for such
Liability, and the Indemnified Representative shall execute all documents and
instruments required and shall take such other actions as may be necessary to
secure such rights, including the execution of such documents as may be
necessary for the Corporation to bring suit to enforce such rights.
 
6. Discharge of Duty. The Indemnified Representative shall be deemed to have
discharged such person’s duty to the Corporation if the Indemnified
Representative has relied in good faith on information, opinions, reports or
statements, including financial statements and other financial data, prepared
by:
 

 
4

--------------------------------------------------------------------------------

 
 
(a) one or more officers or employees of the Corporation whom the Indemnified
Representative reasonably believes to be reliable and competent with respect to
the matter presented;
 
(b) legal counsel, public accountants or other persons as to matters that the
Indemnified Representative reasonably believes are within the person’s
professional or expert competence; or
 
(c) a committee of the Board of Directors of the Corporation upon which he does
not serve as to matters within its area of designated authority, which committee
he reasonably believes to merit confidence.
 
7. No Restriction of Other Indemnification Rights. The Corporation shall not
adopt any amendment, however effected, directly or indirectly by merger,
consolidation or otherwise, to its Articles of Incorporation or Regulations, the
effect of which would be to deny, diminish or encumber the Indemnitee’s rights
to indemnity pursuant to the Articles of Incorporation, the Regulations, the
Ohio Revised Code or any other applicable law as applied to any act or failure
to act occurring in whole or in part prior to the date (the “Effective Date”)
upon which the amendment shall apply only to acts or failure to act occurring
entirely after the Effective Date thereof, unless the Indemnitee shall have
voted in favor of the amendment as a director or holder of record of the
Corporation’s common stock, as the case may be.
 
8. Merger or Consolidation. In the event that the Corporation shall be a
constituent corporation in a merger, consolidation or other reorganization, the
Corporation, if it shall not be the surviving, resulting or acquiring
corporation therein, shall require, as a condition thereto, that the surviving,
resulting, or acquiring corporation agree to indemnify the Indemnitee to the
full extent provided in this Agreement and to adopt and assume the Corporation’s
obligations under this Agreement. Whether or not the Corporation is the
surviving, resulting or acquiring corporation in any such transaction, the
Indemnitee shall also stand in the same position under this Agreement as he
would have with respect to the Corporation if its separate existence had
continued.
 
9. Non-Exclusivity. The indemnification rights granted to the Indemnified
Representative pursuant to this Agreement: (a) shall not be deemed exclusive of
any other right to which the Indemnified Representative may be entitled under
any statute, by-law, certificate or articles of incorporation, limited liability
company agreement or operating agreement, agreement, vote of shareholders or
directors or otherwise, both as to action in an Indemnified Capacity and in any
other capacity; and (b) shall continue as to a person who has ceased to be an
Indemnified Representative in respect of matters arising prior to such
cessation.
 
10. Reliance on Provisions. The Indemnified Representative shall be deemed to be
acting in such person’s respective official capacity or capacities in reliance
upon the rights provided by this Agreement.
 
11. Insurance. The Corporation shall, as promptly as practicable following the
date hereof, obtain and maintain directors and officers’ liability insurance
coverage on terms reasonably satisfactory to the Indemnified Representative of
at least $500,000 per occurrence, covering, among other things, violations of
federal or state securities laws. In all policies of director and officer
liability insurance, the Indemnified Representative shall be named as an insured
in such a manner as to provide the Indemnified Representative the same rights
and benefits as are accorded to the most favorably insured of the Corporation’s
directors and officers.
 

 
5

--------------------------------------------------------------------------------

 
 
12. Severability and Reformation. Any provision of this Agreement which is
adjudicated to be invalid or unenforceable in any jurisdiction or under any
circumstance shall be ineffective to the extent of such invalidity or
unenforceability only and shall be deemed reformed so as to continue to apply to
the maximum extent and to provide the maximum indemnification permissible under
the applicable law of such jurisdiction. Any such adjudication shall not
invalidate or render unenforceable the remaining provisions hereof and shall not
invalidate or render unenforceable such provision in any other jurisdiction or
under any other circumstances.
 
13. Notices. Any notice, claim, request or demand required or permitted
hereunder shall be in writing and shall be deemed given if delivered personally
or sent by telegram or by registered or certified mail, postage prepaid: (a) if
to the Corporation, to The Midland Company, 7000 Midland Boulevard, Amelia, Ohio
45102-2607 or to such other address to which the executive offices of the
Corporation may be moved, Attention: Corporate Secretary; or (b) if to any
Indemnified Representative, to the address of such Indemnified Representative
listed on the signature page hereof; or to such other address as either party
hereto shall have specified in a notice duly given in accordance with this
Section.
 
14. Amendments and Binding Effect. No amendment, modification, waiver,
termination or cancellation of this Agreement shall be effective as to the
Indemnified Representative unless signed in writing by the Corporation and the
Indemnified Representative. This Agreement shall be binding upon the Corporation
and its successors and assigns and shall inure to the benefit of the heirs,
executors, administrators and personal representatives of the Indemnified
Representative.
 
15. Governing Law. This Agreement shall be governed by, interpreted and enforced
in accordance with the internal substantive laws of the State of Ohio, without
reference to the principles governing the conflict of laws applicable in that or
any other jurisdiction.
 
16. Gender and Number. Words used herein, regardless of the gender or number
specifically used, shall be deemed to include any other gender, masculine,
feminine or neuter, and any other number, singular or plural, as the context may
require.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first set forth above.
 

        THE MIDLAND COMPANY  
   
   
    By:      

--------------------------------------------------------------------------------

   

 
 

           
   
   INDEMNIFIED REPRESENTATIVE
         

--------------------------------------------------------------------------------

(Signature)
                            
 

--------------------------------------------------------------------------------

(Printed Name)   
 
 Address:
 

--------------------------------------------------------------------------------


